DETAILED ACTION
This is a response to the Applicants' filing on 6/4/20. In virtue of this filing, claims 1-20 are currently presented in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  1/4/21 and 8/25/21 are in compliance with the provisions of 37 CFR 1.97 &1.98.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, line 5, deleted “signal lines:” and inserted ---signal lines.---.
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over by Salter et al (US Pub. NO 2019/0009710).

Regarding claim 2, Salter et al disclose wherein the illumination source is a light emitting diode (LED) assembly (38).
Regarding claim 3, Salter et al obviously disclose or capable of performing that, wherein the translucent tank has a top furthest from the ground; and the in-tank illumination system further comprises a bracket configured to connect the illumination source to the interior of the translucent tank at or near the top of the translucent tank. Figures 1-2 and 5-7.
Regarding claim 4, Salter et al disclose wherein the translucent tank (22) is located on a cart configured to be pulled by a vehicle; and the in-tank illumination system further comprises signal lines that connect the controller (50) to the illumination source(38), wherein the controller (50) is located on the vehicle and the controller sends control signals to the illumination source over the signal lines. Figures 1-2 and 3-4.

Regarding claim 6, Salter et al obviously disclose or capable of performing that, wherein the illumination source(38) has a plurality of potential illumination colors, and the associated control signals sent by the controller include a color selection of the plurality of potential illumination colors, the color selection associated with the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 7, Salter et al obviously disclose or capable of performing that, wherein the illumination source has a blink capability, and the associated control signals sent by the controller include a blink selection associated with the tank illumination condition, wherein the blink selection indicates whether or not the illumination source should blink to indicate the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 8, Salter et al obviously disclose or capable of performing that, wherein the blink capability includes a plurality of blink patterns, and the associated control signals sent by the 
Regarding claim 9, Salter et al obviously disclose or capable of performing that, wherein the illumination source has a blink capability, and the associated control signals sent by the controller include a blink selection associated with the tank illumination condition, wherein the blink selection indicates whether or not the illumination source should blink and any blink pattern to indicate the tank illumination condition. Paragraphs [0051-0056].
Regarding claim 10, Salter et al obviously disclose or capable of performing that, wherein the illumination source is a light emitting diode (LED) assembly. Figures 1-4.
Regarding claim 11, Salter et al obviously disclose or capable of performing that, wherein the one or more sensors(52) include a tank level sensor; wherein when the controller(50) determines a material level in the tank has crossed above a first upper level threshold based on the readings of the tank level sensor, the controller sends first level control signals to the illumination source(38) that include a first level color selection and a first level blink selection; and when the controller (50) determines the material level in the tank has crossed below a first lower level threshold based on the readings of the tank level sensor, the controller (50) sends second level control signals to the illumination source that include a second level color selection and a second level blink selection, where the second level control signals are different than the first level control signals. Paragraphs [0051-0056].
Regarding claim 12, Salter et al obviously disclose or capable of performing that, wherein when the controller(50) determines the material level in the tank has crossed above a second upper level threshold based on the readings of the tank level sensor, the controller sends third level control signals to the illumination source that include a third level color selection and a third level blink selection; and when the controller determines the material level in the tank has crossed below a second lower level threshold based on the readings of the tank level sensor, the controller sends fourth level control signals 
Regarding claim 13, Salter et al obviously disclose or capable of performing that, wherein the one or more sensors(52) include a tank pressure sensor;  wherein when the controller (50) determines a pressure in the tank has crossed a pressure threshold based on the readings of the tank pressure sensor, the controller sends pressure control signals to the illumination source that include a pressure color selection and a pressure blink selection to indicate that the pressure in the tank has crossed the pressure threshold. Paragraphs [0051-0056].
Regarding claim 14, Salter et al obviously disclose or capable of performing that, wherein the one or more sensors include a tank weight sensor: wherein when the controller determines a weight in the tank has crossed a weight threshold based on the readings of the tank weight sensor, the controller sends weight control signals to the illumination source that include a weight color selection and a weight blink selection to indicate that the weight in the tank has crossed the weight threshold. Paragraphs [0051-0056].
Regarding claim 15, Salter et al obviously disclose or capable of performing that, wherein the one or more sensors include a flow meter sensor; wherein when the controller determines a flow in the tank has crossed a flow threshold based on the readings of the flow meter sensor, the controller sends flow control signals to the illumination source that include a flow color selection and a flow blink selection to indicate that the flow in the tank has crossed the flow threshold. Paragraphs [0051-0056].
Regarding claim 16, Salter et al obviously disclose or capable of performing that, wherein the one or more sensors include a flow meter motor sensor; wherein when the controller determines a clog in the tank based on the readings of the flow meter motor sensor, the controller sends flow motor control signals to the illumination source regardless of the readings of the flow meter sensor, where the flow motor control signals include a flow motor color selection and a flow motor blink selection to indicate that the clog has occurred, and the flow motor control signals are different than the flow control signals. Paragraphs [0051-0056].
Regarding claim 17, Salter et al obviously disclose or capable of performing that, in figures 1-7,  an in-tank illumination method for a translucent tank with one or more sensors(52), where the translucent tank (22) has an interior configured to hold material, and the one or more sensors (52)are configured to monitor conditions of the translucent tank and the material, the in-tank illumination method comprising: monitoring sensor readings of the one or more sensors;  a controller (50) for determining when a tank illumination condition occurs based on the sensor readings; determining control signals associated with the tank illumination condition; and sending the associated control signals to an illumination source to illuminate the tank to indicate the tank illumination condition, where the illumination source is configured to illuminate the interior of the translucent tank such that the tank illumination is visible outside of the translucent tank. Paragraphs [0051-0072].
Regarding claim 18, Salter et al obviously disclose or capable of performing that, wherein when a first tank condition and a second tank condition are detected contemporaneously based on the sensor readings, where both of the first and second tank conditions are part of a plurality of potential tank illumination conditions; the determining control signals step comprises: determining which of the first and second tank conditions has a higher condition priority, each of the plurality of potential tank illumination conditions having an associated condition priority; and selecting the control signals associated with the one of the first and second tank conditions with the higher condition priority. Paragraphs [0051-0056].
Regarding claim 19, Salter et al obviously disclose or capable of performing that, wherein the control signals include a blink selection for the illumination source, the blink selection indicating whether or not the illumination source should blink and any blink pattern; and wherein: the determining when a tank illumination condition occurs step comprises detecting when the sensor readings go beyond, above or below, a threshold; the determining control signals associated with the tank illumination condition step comprises determining how far the sensor readings are beyond the threshold, and determining the blink selection based on how far the sensor readings are beyond the threshold. Paragraphs [0051-0056].
Regarding claim 20, Salter et al obviously disclose or capable of performing that,  wherein the control signals include a blink selection for the illumination source, the blink selection indicating whether or not the illumination source should blink and any blink pattern; and wherein: the determining control signals associated with the tank illumination condition step comprises determining how long the tank illumination condition has continued to occur, and determining the blink selection based on how long the tank illumination condition has continued to occur. Paragraphs [0051-0056].
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 8:00 AM to 6:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status 
 
/Minh D A/
Primary Examiner
Art Unit 2844